Citation Nr: 1520957	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 28, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (the Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD, effective March 28, 2012.  The Veteran filed a Notice of Disagreement with respect to the assigned effective date.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran filed a petition to reopen the previously denied claim of service connection for PTSD, which was received at the RO on March 28, 2012.  

2.  In September 2012, the RO granted service connection for the Veteran's PTSD, with an effective date of March 28, 2012.

3.  Subsequent to the May 2003 Board decision, March 28, 2012 is the earliest date that the Veteran petitioned to reopen his claim.


CONCLUSION OF LAW

The requirements for an effective date prior to March 28, 2012 for the grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In correspondence dated in August 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2012 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran disagrees with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board notes that on his March 2012 claim, the Veteran reported he received treatment for PTSD in 1970 at the VA Medical Center in Lebanon, Pennsylvania.  In August 2012, the RO requested from the Lebanon VA Medical Center any records for this year pertaining to the Veteran's treatment for PTSD.  In a September 2012 response, the Lebanon VA Medical Center indicated that there were no PTSD records for that year pertaining to the Veteran.  The Board further notes that a July 1980 treatment note from the VA Medical Center in Altoona, Pennsylvania, noted that it was the Veteran's first Altoona VA Medical Center admission, and that he had never been in that hospital or any hospital before.  The Board also notes that on the Veteran's July 1980 and March 1993 claims, he made no mention of receiving treatment at the Lebanon VA Medical Center.  The facts suggest that there were no prior records pertaining to the Veteran's treatment for PTSD.  Moreover, any outstanding records would not affect the outcome of the Veteran's present claim for an earlier effective date for PTSD, as the effective date for a reopened claim will be the date of receipt of a new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  There is no indication that there is any available evidence outstanding that is relevant to the earlier effective date matter.  Therefore, the duties to notify and assist have been met.



Analysis

The Veteran disagreed with the assigned effective date of March 28, 2012 for the grant of service connection for PTSD.  He asserts that the effective date should be July 22, 1980, the date of his original claim for a nervous condition.  See November 2012 Notice of Disagreement, August 2013 VA Form 9, and October 2014 VA Form 646.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Similarly, 38 C.F.R. § 3.400(b)(2) (2014) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).  

The Board notes that the Veteran first filed a claim for a nervous condition in July 1980.  The RO interpreted his claim as a claim for pension benefits and denied the claim by way of an October 1980 rating decision.  

In April 1993, the Veteran filed a claim for PTSD.  The Veteran's claim for PTSD was denied in a June 1994 rating decision.  Within the one year appeal period, the Veteran submitted additional evidence.  A March 1995 rating decision determined that the additional evidence was not new and material.  The Veteran filed a notice of disagreement within one year of the June 1994 rating decision.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

The Board remanded the Veteran's PTSD claim for additional development in August 1998 and December 1999.  In a May 2003 decision, the Board denied entitlement to service connection for PTSD.  The Veteran did not appeal the Board's decision, nor did he file a motion for revision on the basis of clear and unmistakable error (CUE).  Thus, the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

To the extent that a claim for service connection was not adjudicated at the time of the October 1980 rating decision, such was adjudicated by way of the June 1994 rating decision and affirmed by the May 2003 Board decision.  In Munro v. Shinseki, 616 F.3d 1293, 1298-1300 (2010) the Federal Circuit held that even if a formal or informal claim is not addressed, a subsequent denial of the identical claim is an "implicit denial" of the earlier claim.  Id.  The Board notes that the Veteran's July 1980 claim was for a "nervous condition" and not explicitly for PTSD, and acknowledges that the Court's decision in Clemons v. Shinseki had not yet been promulgated.  See 23 Vet. App. 1, 9 (2009) (holding that multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims).  However, in the instant case, the Veteran consistently stated that his presently service-connected PTSD was the same condition he filed a claim for in 1980.  See November 2012 Notice of Disagreement, August 2013 VA Form 9, and October 2014 VA Form 646.  Moreover, the Board's May 2003 decision considered the evidence of record dating back to July and August 1980 surrounding the Veteran's treatment at the VA Medical Center in Altoona.  Consequently, the May 2003 Board decision extinguished the pending July 1980 claim.  See also Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009) (holding that when the substance of a later-filed claim is addressed in a rating decision, the claimant can infer that the earlier filed claim based on the same disability has also been adjudicated) (citing Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008).

In March 2012, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for PTSD.  Service connection was granted in a September 2012 rating decision, with an effective date of March 28, 2012, the date the Veteran's petition to reopen was received.  

With respect to the Veteran's contentions that the effective date of the grant of entitlement to service connection should be as early as July 22, 1980 (the date of the claim for service connection for nervous condition), the regulations regarding effective dates are clear.  For a grant of entitlement to service connection for a reopened claim after final disallowance, the appropriate effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  As discussed above, the May 2003 decision is final because the Veteran did not appeal within one year and did not file a motion for reconsideration, CUE, or to vacate.  In this case, the Veteran's new claim was received March 28, 2012.  As such, that date is the earliest possible effective date for service connection for PTSD.

The Board notes that VA regulations provide that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim rather than require the submission of new and material evidence to reopen.  See 38 C.F.R. § 3.156(c) (2014).  In this case, however, the new evidence did not include preexisting service department records.  Thus, 3.156(c) affords the Veteran no benefit.

The Board further acknowledges that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010). 

However, the amended regulation, 38 C.F.R. § 3.304(f)(3) (2014), does not provide a basis for awarding an effective date earlier than the date of claim for PTSD claims based on stressors involving "fear of hostile military or terrorist activity."

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a) (2014).  For claims received more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  Id.

Nevertheless, the Supplementary Information in the announcement of the Final Rule indicated the new regulation "governs procedural matters rather than creating a new basis for entitlement to service connection for PTSD because it merely relaxes under circumstances the evidentiary standard for establishing occurrence of a stressor."  Consequently, "38 U.S.C.A. § 5110(a), rather than 38 U.S.C.A. § 5110(g) is applicable to awards under this rule."  75 Fed. Reg. at 39851. 

In view of the above, although the new PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates, as applied above.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

In sum, the earliest effective date permitted under the law is March 28, 2012, as the date of receipt of the new claim is later than the date entitlement arose, and the appeal must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.400 (2014).  



ORDER

An effective date earlier than March 28, 2012 for the grant of entitlement to service connection PTSD is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


